Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQe2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions

provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www .uspto. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto- processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to

3. Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/111,222 in view of INTERDIGITAL ET AL. and further in view of Bharadwaj et al. (2020/0236655) . Although the claims at issue are not identical, they are not patentably distinct from each other because applicant's claims 1-30 discloses a system/method comprising wireless communication, comprising: communicating, by a first wireless communication device with a second wireless communication device, a reservation indicating a plurality of reserved resources for a plurality of sidelink communications; and communicating, of the first wireless communication device with a third wireless communication device, a first sicdelink communication of the plurality of sidelink communications using a first a medium access control element (MAC-CE) communication.
wherein the reservation indicates the plurality of reserved resources in  plurality of subchannels:
wherein the reservation indicates an assignment of the first resource to the first sidelink communication and an assignment of a second resource of the plurality of reserved resources to a second sidelink communication of in a plurality of sidelink COMMUNICAHONS ;
 further comprising: identifying, by the first wireless communication device, the plurality of reserved resources based on channel sensing, wherein the communicating the reservation includes: transmitting, by the first wireless communication device to the second wireless communication device, sidelink control information (SC) indicating the reservation;
wherein: the communicating the reservation includes: receiving, by the first wireless communication device from the second wireless communication device, first sidelink control information (SC) indicating the reservation; and. the communicating the first sidelink communication includes: transmitting, by the first wireless communication device of the third wireless communication device, the first sidelink communication in the first resource:

comprising: transmitting, by the first wireless communication device, second SCI indicating at least the first resource indicated by the first SCh


wherein: the communicating the first sidelink communication includes: receiving, by the first wireless communication device from the third wireless communication device, the first sidelink communication; and the method further comprises: transmitting, by the first wireless communication devices, second SCI indicating an acknowledgement/negative- acknowledgement (ACK/NACK) for the first sidelink communication:
transmitting, by the first wireless communication device, second SCI indicating at least one of a scheduling request (SF) or a buffer status report (BSR) based on the reservation:
further comprising: transmitting, by the first wireless communication device, an indication indicating that there is no sidelink transmission in a second resource of the plurality of reserved resources reserved for the first wireless communication device; receiving, by the first wireless communication device, an indication indicating that there is NO sidelink transmission in at least a second resource of the plurality of reserved resources; and transmitting, by the first wireless communication device, a repeat of the indication:
further comprising: detecting, by the first wireless communication device, an indication indicating that there is no sidelink transmission in a reserved resource;

and transmitting, by the first wireless communication device, a sidelink communication using the reserved resource in response to the detecting;


apparatus comprising: a transceiver configured to: communicate, with a second wireless communication device, a reservation indicating a plurality of reserved resources for a plurality of sidelink communications; and communicate, with a third wireless communication device, a first sidelink communication of the plurality of sidelink communications using  first resource of the plurality of reserved resources:
wherein the reservation indicates the plurality of reserved resources in plurality of subchannels:
wherein the reservation indicates an assignment of the first resource to the first sidelink communication and an assignment of a second resource of the plurality of reserved resources to  second sidelink communication of the plurality of sidelink communications:
further comprising: a processor configured to identify the plurality of reserved resources based on channel sensing, wherein the transceiver configured to communicate the 
wherein: the transceiver configured to communicate the reservation is configured to: receive, from the second wireless communication device, first sidelink control information (SC) indicating the reservation; and the transceiver configured to communicate the first sidelink communication is configured to: transmit, to the third wireless communication device, the first sidelink communication in the first resource: wherein the transceiver is further configured to: transmit second SCH indicating at least the first resource indicated oy the first SCI:
wherein the transceiver is further configured to: transmit second SCI repeating the reservation indicated by the first SCE
wherein the transceiver is further configured to: transmit an indication indicating that there is no sidelink transmission in a second resource of the plurality of reserved resources reserved for the apparatus:
wherein the transceiver is further configured to: receive an indication indicating that there is no sidelink transmission in at least a second resource of the plurality of reserved resources; and transmit a repeat of the indication:
further COMMBTISING: a Processor configured to detect an indication indicating that there is no sidelink transmission in a reserved resource, wherein the transceiver is further configured to: transmit a sidelink communication using the reserved resource in response to the detection;


further comprising processor configured to: detect an indication at a fourth wireless communication device reserving a second resource; and monitor for a transmission in the second resource in response to the detection, wherein the transceiver is further configured to: transmit 4& sidelink communication using the second resource in response to a determination that ne transmission is detected in the second resource from the monitoring:
non-transitory computer-readable medium having program code recorded therein, the program code comprising: code for causing a first wireless communication device of communicate, with a second wireless communication device, a reservation indicating a plurality of reserved resources for a plurality of sidelink communications: and code for causing the first wireless communication device to communicate, with a third wireless communication device, a first sicdelink communication of the plurality of sidelink communications using a first resource of the plurality of reserved resources: wherein the reservation indicates the plurality of reserved resources in 4 plurality of subchannels, an assignment of the first resource to the first sidelink communication, and an assignment of a second resource of the plurality of reserved resources to a second sidelink communication of the plurality of sidelink communications;
further comprising: code for causing the first wireless communication device to identify the plurality of reserved resources based on channel sensing, wherein the case for causing the first wireless communication device lo communicate the reservation is 



Per claim 10, wherein the sidelink resources are autonomously reserved by the second wireless communication device (section 2.3.1 and section 2.5) per claim 11. wherein the sidelink resources are allocated ta the second wireless communication device by a base station(section 2.3.1. ".. The number of repeated transmissions of the reservation message can be determined by congestion level and data QoS requirement, e.g., reliability."), and Per claim 12, wherein each of the first wireless communication device, the second wireless communication device, and the third wireless communication device is 4 user equipment or a road-side unit(section 2.3.1 and section 2.4 and section 2.5).

For claims 1-30, the claims 1-30 of the copending application 17/111,222 and INTERDIGITAL ET AL: "NR Sidelink Resource Allocation Mechanism for Mode 2", 3GPP DRAFT; R1-1907094 NR SIDELINK RESOURCE ALLOCATION MECHANISM 

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that
the claimed invention is not identically disclosed as set forth in section
102, if the differences between the claimed invention and the prior art are
such that the claimed invention as a whole would have been obvious
before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention
was made.
 6 .Claims 1-12 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over INTERDIGITAL ET AL: "NR Sidelink Resource Allocation Mechanism for Mode 2", 3GPP DRAFT; R1-1907094 NR SIDELINK RESOURCE ALLOCATION MECHANISM FOR MODE 2_FINAL, 3RD GENERATION PARTNERSHIP PROJECT (8GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA- ANTIPOLIS, FRANCE, vol. RAN WG1, no. Reno, USA; 20190513 - 20190517 13 May 
second wireless communication device, a reservation indicating a plurality of reserved resources for a plurality of sidelink communications (section 2.3.1 on Reservation based scheme “.a UE transmits one or more reservation message before a control and data transmission.", “. This message can be delivered in PSCCH..", "..the resource reservation information contained in the standalone PSCCH can be adopted based on the PSCCH-RSRP measurement.." and section 2.5 on Resource reservation for retransmissions "..A simple way to reserve the side/ink resources for blind retransmission is via the SCI of the initial transmission of a TB.", thus multiple resources are reserved); and communicating, by the first wireless communication device with a third wireless communication device, a first sidelink communication of the plurality of sidelink communications using a first resource of the plurality of reserved resources (section 2.3.1 on Reservation based scheme "..The resource reservation message should be sent a few slots before the PSSCH data transmission. This message can be delivered in PSCCH the reserved resources are used for retransmissions..." and section 2.4 and section 2.5 “.the resource reservation for blind retransmission is signaled in the SCI for the initial transmission of a TB."). In this respect, the features of claim 2, wherein transmitting the resource reservation information to the third wireless communication device comprises: transmitting the resource reservation information along with other resource reservation information associated with the first wireless communication 

Per claim 3, wherein transmitting the resource reservation information to the third wireless communication device comprises: transmitting the resource reservation information in part two of a two-part sidelink control information communication on a physical sidelink shared channel{ See section 2.3.1 and section 2.5), Per claim 4, wherein transmitting the resource reservation information to the third wireless communication device comprises: transmitting the resource reservation information in a medium access control element communication along other shared data on a physical sidelink shared channel ( See section 2.1 ), Per claim 5, wherein transmitting the resource reservation information to the third wireless communication device comprises: transmitting the resource reservation information in a medium access control element communication on a physical sidelink shared channel, without other shared channel! data(section 2.1 "If SCl is decoded, the associated PSSCH-RSRP is used in determining whether the resource reservation in the SCl is applied.." and section 2.3.1 "The reservation message is either contained in an SCI which is associated with a 

Per claim 10, wherein the sidelink resources are autonomously reserved by the second wireless communication device (section 2.3.1 and section 2.5) per claim 11. wherein the sidelink resources are allocated ta the second wireless communication device by a base station(section 2.3.1. ".. The number of repeated transmissions of the reservation 

For claims 1-12, INTERDIGITAL ET AL: "NR Sidelink Resource Allocation Mechanism for Mode 2", 3GPP DRAFT; R1-1907094 NR SIDELINK RESOURCE ALLOCATION MECHANISM FOR MODE 2_FINAL, 3RD GENERATION PARTNERSHIP PROJECT (8GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS, FRANCE, vol. RAN WG1, no. Reno, USA; 20190513 - 20190517 13 May 2019 (2019-05-13), XP051728540 discloses all the subject matter of the claimed invention with the exception of transmitting, on the sidelink, the resource reservation information to a third wireless communication device. Bharadwaj et al. from the same or similar fields of endeavor teaches a provision of transmitting, on the sitelink, the resource reservation information to a third wireless communication device medium access control element (MAC-CE) communication  { see Paragraph 0115 lines 1-20). Thus, it would have been obvious to the person of ordinary Skill in the art before the effective filing date of the invention to use transmitting, on the sidelink, the resource reservation information to a third wireless communication device as taught by Bharadwaj et al. in the communications network of INTERDIGITAL ET AL: "NR Sidelink Resource Allocation Mechanism for Mode 2", 3GPP DRAFT; R1- 1907094 NR SIDELINK RESOURCE ALLOCATION MECHANISM FOR MODE 2_FINAL, 3RD 
Claims 28-30 are rejected for the same seasons as claims 1-3.

7. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


For claims 13-27, INTERDIGITAL ET AL: "NR Sidelink Resource Allocation Mechanism for Mode 2 discloses a method of wireless communication (section 2), comprising: communicating, by a first wireless communication device with a second wireless communication device, a reservation indicating a plurality of reserved resources fora plurality of sidelink communications (section 2.3.1 on Reservation based scheme "..a UE transmits one or more reservation message before a control and data transmission..", ".. This message can be delivered in PSCCH..", "..the resource reservation information contained in the standalone PSCCH can be adopted based on the PSCCH-RSRP measurement.." and section 2.5 on Resource reservation for retransmissions "..A simple way to reserve the side/ink resources for blind retransmission is via the SCI of the initial transmission of a TB.", thus multiple resources are reserved); and communicating, by the first wireless communication device with a third wireless communication device, a first sidelink communication of the plurality of sidelink communications using a first resource of the plurality of reserved resources (section 2.3.1 on Reservation based scheme "..The resource reservation message should be sent a few slots before the PSSCH data transmission. This message can be delivered in PSCCH the reserved resources are used _ for retransmissions..." and section 2.4 and section 2.5 “.the resource reservation for blind retransmission is signaled in the SCI for the initial transmission of a TB."). In this respect, the features 
resource reservation information to the third wireless communication device comprises: transmitting the resource reservation information along with the other resource reservation information to the third wireless communication device (section 2.1 “.If SCI is decoded, the associated PSSCH-RSRP is used in determining whether the resource reservation in the SCl is applied." and section 2.3.1 “. The reservation message is either contained in an SCI which is associated with a different TB transmission or delivered in a standalone PSCCH. ") wherein transmitting the resource reservation information to the third wireless communication device comprises: transmitting the resource reservation information to the third wireless communication device and of one or more fourth wireless communication devices(section2.1 "..lf SCI is decoded, the associated PSSCH- RSRP is used in determining whether the resource reservation in the SCl is applied..." and section 2.3.1 "..The reservation message is either contained in an SCI which is associated with a different TB transmission or delivered in a standalone PSCCH.."), wherein the sidelink resources are autonomously reserved by the second wireless communication device(section 2.3.1 and section 2.5) wherein the sidelink resources are allocated to the second wireless communication device by a base station(section 2.3.1 ".The number of repeated transmissions of the reservation message can be determined by congestion level and data QoS requirement, e.g., 

For claims 13-27, INTERDIGITAL ET AL: "NR Sidelink Resource Allocation Mechanism for Mode 2", 3GPP DRAFT; R1-1907094 NR SIDELINK RESOURCE ALLOCATION MECHANISM FOR MODE 2_FINAL, 3RD GENERATION PARTNERSHIP PROJECT (8GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS, FRANCE, vol. RAN WG1, no. Reno, USA; 20190513 - 20190517 13 May 2019 (2019-05-13), XP051728540 discloses all the subject matter of the claimed invention with the exception of transmitting, on the sidelink, the resource reservation information to a third wireless communication device. Bharachwal et al. from the same or similar fields of endeavor teaches 4 provision of transmitting, on the sidelink, the resource reservation information to a third wireless communication device { See Paragraph 0115 fines 1-203. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to use transmitting, on the sidelink, the resource reservation information to a third wireless communication device as taught by Bharadwaj et al. in the communications network of INTERDIGITAL ET AL: "NR Sidelink Resource Allocation Mechanism for Mode 2", 3GPP DRAFT; R1- 1907094 NR SIDELINK RESOURCE ALLOCATION MECHANISM FOR MODE 2_FINAL, 3RD GENERATION PARTNERSHIP PROJECT (8GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA- ANTIPOLIS, FRANCE, vol. RAN WG1, no. Reno, USA; 20190513 - 20190517 13 

For claims 13-27, INTERDIGITAL ET AL: "NR Sidelink Resource Allocation Mechanism for Mode 2 discloses all the subject matter of the claimed invention with the exception of a memory, a processor, and a non-transitory computer readable medium in a communication network. Ling et al. (207 7/0238304) form the same or similar fields of endeavor teaches a provision of a memory, a processor, and a non-transitory computer readable medium ( See paragraph 0076 lines 1-12, paragraph 008 lines 1-5 and paragraph 0085 line 6). Thus, it would have been obvious to the person of ordinary skill in the art at the time of filing date of the invention to use a memory, a processor, and a non-transitory computer readable medium as taught by Ling et a. in the communications of Ericsson for the purpose of providing code to execute to processing.

10. Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive.
  In the remarks of 3/2/2022, applicant traverses the rejection under ODP and 103(a) rejections. The traversal is based on the ground that BHARADWAJ, upon which the Examiner relies, do not disclose each and every feature recited in claim 1, as amended. For example, the cited portions of INTERDIGITAL and BHARADWAJ, upon which the Examiner relies, do not disclose "transmitting, on the sidelink, the resource reservation information to a third wireless communication device in a medium access control element (MAC-CE) communication," as recited in claim 1, as amended. This arguments . 


11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476